COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  GREGORY ALAN GAUER,                           §
                                                                No. 08-15-00118-CR
              Appellant,                        §
                                                                  Appeal from the
  v.                                            §
                                                                 82nd District Court
  THE STATE OF TEXAS,                           §
                                                               of Falls County, Texas
              Appellee.                         §
                                                                    (TC# 9395)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2017.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating